Citation Nr: 1705882	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  08-24 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1985 to March 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The matter was subsequently transferred to the RO in Roanoke, Virginia.

In March 2011, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

In February 2016, the Board decided the Veteran's increased rating claims for bilateral carpal tunnel syndrome; bilateral foot status post bunionectomy; bilateral pes planus; and a right knee disability.  The Board took jurisdiction over the Veteran's claim for entitlement to a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) since the Veteran claimed unemployability based on the service-connected disabilities before the Board.  

In February 2016, the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.
CONCLUSION OF LAW

The criteria for a finding of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  TDIU 

On July 18, 2015, the Veteran submitted a VA Form 21-8940 (Increased Compensation Based on Unemployability).  The Veteran contended that his service-connected right knee, bilateral carpal tunnel, and foot disabilities prevented him from maintaining substantially gainful employment.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of her service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

The Board acknowledges that the Veteran has been in receipt of a combined 100 percent schedular disability ratings for his service-connected disabilities since July 18, 2015.  SMC was also awarded prior to July 1, 2015 (prior to July 1, 2015, the Veteran was awarded a temp 100 percent rating for his left rotator cuff tendonitis and right knee chondromalacia).  See 38 U.S.C.A. § 1114 (s).  However, it does not appear that the Veteran has been awarded SMC since July 1, 2015.  VA's duty is to maximize a claimant's benefits, to include SMC benefits. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  As no single disability has been rated total (at 100 percent) and there has not been an award for SMC since July 1, 2015, the issue of TDIU is not moot.  See Bradley, 22 Vet. App. at 292 (Congress intended a single disability be rated as total for § 1114(s), but TDIU may be used as a basis for establishing second requirement under § 1114 (s)).  For this reason, a TDIU award may become relevant if the Veteran becomes eligible for special monthly compensation benefits.

The Veteran is service connected for 19 disabilities.  His combined rating has been 100 percent since July 18, 2015 and therefore meets the threshold requirement of 38 C.F.R. § 4.16 (a).

The Veteran has a master's degree in social work and previously worked as the director of substance abuse counseling for over 5 years since his discharge from the United States Marine Corps (over 20 years of service).  See July 2015 VA Form 21-8940.  During active service, he worked as a substance abuse counselor as well.  See Social Security Administration (SSA) Disability application, Work History section.  The Veteran reported that he is unable to work due to several of his service-connected disabilities, including his right knee, his carpal tunnel syndrome and bilateral pes planus.  Personnel records indicate that he resigned from his previous position in March 2013 due to medical reasons.  Specifically, the Veteran reported, "I am unable to function adequately in the day-to-day operations as CSACC Director due to medical disabilities."  The Veteran reported attempting to find other places of employment, to no avail.  

Moreover, although the Veteran claimed that only those disabilities he specified on his VA Form 9 prevent him from maintaining employment, the Board finds that several of the Veteran's other service-connected disabilities limit his employability.  In that regard, a July 2015 VA examination report indicates that the Veteran's service-connected shoulder disability causes him difficulty in lifting and pushing.  An October 2015 VA examination report indicates that the Veteran's service-connected back disability causes him difficulty with lifting, prolonged standing or sitting.  A November 2015 VA examination report indicates that the Veteran's service-connected small bowel obstruction disability causes him to have difficulty lifting, pushing and prolonged standing.  

Although the Veteran has an advanced degree, his physical disabilities severely limit the types of jobs he would be qualified and capable of completing.  He would be precluded from any physically demanding work due to his knee, back, shoulder, carpal tunnel and foot disabilities.  Specifically, the Veteran reported daily aching, stabbing, burning, throbbing, cramping pain made worse by walking, standing, sitting, standing to sitting, sitting to standing,  kneeling, etc.  See SSA disability application paperwork.  He has had numerous knee surgeries (at least 5) and has difficulty maintaining a grip on items due to the pain in his wrists.  His sedentary job options are also limited due to his carpal tunnel syndrome and back disability.  He has only had one civilian job outside of his 20 year military career. 

The evidence shows that the Veteran has not worked since 2013 and supports unemployability since the July 2015 date of claim due to multiple service-connected disabilities.  Accordingly, entitlement to TDIU is assigned effective July 18, 2015 date of claim.  See 38 C.F.R. §§ 3.340, 4.16 (2016).  


ORDER

Entitlement to a TDIU is granted, effective July 18, 2015, subject to regulations applicable to the payment of monetary benefits.   




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


